Citation Nr: 1126026	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from February 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  This includes a March 2005 rating decision which denied the claim for service connection for bilateral hearing loss, citing in part the Veteran's failure to respond to a request for medical information regarding this condition. Prior to the expiration of the appellate period, the RO considered additional evidence and confirmed and continued the previous denial in a July 2005 rating decision.  The Veteran appealed this decision.

The Board remanded this matter for further development in August 2010.  Such has been completed and this matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while serving as a jet engine mechanic.

2.  The preponderance of the evidence reflects that there is no current bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received in August 2004 and a duty to assist letter was sent in a September 2004 letter prior to the March 2005 adjudication of the claims on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  Additional notice was sent in March 2006. 

The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  The Veteran was advised that if he had records of private treatment pertinent to his claims, it was his responsibility to either send the medical treatment records from his private physician regarding treatment, or to provide a properly executed release form so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claims so that VA could assist in obtaining that evidence.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Here, service treatment records were previously obtained and associated with the claims folder.  Furthermore, VA, and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination for the claimed hearing loss and tinnitus disability was conducted in March 2010, with a November 2010 addendum, and included review of the claims folder and examination of the Veteran.

The Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Such notice was provided in the March 2006 letter.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless error).




II. Service Connection for Hearing Loss

The Veteran contends that he has hearing loss disability in both ears as a result of acoustic trauma sustained in the active service.  

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss, when such diseases are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).  The provisions of 38 C.F.R. § 3.385 do not have to be met during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran claims he is entitled to service connection for bilateral hearing loss disability.  He alleges that noise exposure he experienced in service has now caused a hearing loss in both ears.

Service treatment records reveal that on December 1965 enlistment examination the Veteran's ears were normal.  Puretone audiology results reveal the following results from 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  The hearing of his right ear was 0 decibels, 0 decibels, 0 decibels, and 5 decibels.  No reading was done at 3000 Hertz.  His left ear measured 10 decibels, 0 decibels, 5 decibels, and 0 decibels at the same frequencies, respectively.  No reading was done at 3000 Hertz.  In the accompanying report of medical history the Veteran denied ear, nose or throat trouble or hearing loss.  The Veteran's MOS is shown to have been a jet engine mechanic and exposure to noise is conceded.  No ear problems were treated in service.  A February 1966 hearing conservation data worksheet documented noise exposure from jet engines.  The pure tone audiology results showed that the Veteran's right ear measured 10 decibels, 5 decibels, 5 decibels, 5 decibels and 10 decibels and 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, respectively.  At the same frequencies, the left ear measured 15 decibels, 10 decibels, 10 decibels, 5 decibels and 5 decibels.  

A June 2005 VA examination included claims file review.  The Veteran reported bilateral hearing loss with difficulty hearing in background noise.  He also reported bilateral tinnitus.  He reported exposure to noise as a jet engine mechanic in service.  He described ear protection used in service as next to useless as it was only plastic cups with foam stuck inside.  It was noted that the length of the Veteran's total noise exposure was 3 and a half years.  After service he drove trucks for 5 years and also had some other non-military noise exposure which included supervising repairs on farm equipment for 26 years.  He reportedly used ear protection when he cut his lawn and used a snow blower.  

At the time of the June 2005 examination, pure tone audiology results showed that the Veteran's right ear measured 5 decibels, 15 decibels, 10 decibels, 15 decibels and 20 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, respectively.  His left ear measured 5 decibels, 5 decibels, 20 decibels, 35 decibels and 40 decibels at these same frequencies.  His CNC scores were 100 percent for the right ear and 96 percent for the left ear.  He was assessed with normal hearing in the right ear and normal to mild high frequency sensorineural hearing loss in the left ear.  He also was diagnosed with bilateral tinnitus.  The examiner gave an opinion that it was not as likely as not that his hearing loss was due to service because he had normal audiograms throughout service.  The examiner noted that the threshold of his right ear showed normal hearing and he indicated that the Veteran did not meet the criteria for a hearing loss.  The threshold in the left ear showed he had mild high frequency hearing loss that could easily be caused by 26 years supervisory repairs for farm equipment.  The examiner did opine that tinnitus was as likely as not related to service.  The Board notes that service connection for tinnitus was granted by the RO in July 2005.  

A December 2005 private audiological report included an un-interpreted audiogram and written report noting that the Veteran was pursuing an audiological evaluation to assess thresholds of hearing bilaterally and to compare the findings to his exit audiological information on file at the VA.  The audiologist noted that otoscopic exam revealed clear canals and normal tympanic membranes.  His puretone audiometry was interpreted as showing slight high frequency sensorineural hearing loss in his right  ear and moderate sensorineural hearing loss in the left ear.  His speech audiometry showed good agreement with puretone averages obtained.  Word identification testing showed 100 percent discrimination in his right ear and 92 percent discrimination in the left ear when conducted at normal conversational loudness levels.  Tympanometry findings were suggestive of normal middle ear pressure and membrane compliance in each ear.  The tinnitus match on the left ear was tested with findings suggestive of cochlear involvement.  The examiner said the results of evaluation show a slight high frequency sensorineural hearing loss in the right ear and moderate high frequency sensorineural hearing loss in the left ear.  The pattern was consistent with damage due to previous noise exposure.  The tinnitus match also reinforced cochlear pathology relative to a hairy cell damage.  

VA treatment records from 2005 to 2006 included a November 2005 primary care note which showed intact tympanic membranes bilaterally and return cone of light.  The Veteran was noted to have some hearing loss, however it was reported that hearing aids would not be a benefit.  

VA records of audiologic nursing notes from August 2009 and March 2010 both revealed findings negative for the following: effusion, recent otalgia (pain) in ears, history of ear surgery, Meniere's disease or hearing aid use.  Cerumen was removed from his ears.  

A March 2010 VA audiological examination included review of the claims file.  The Veteran's audiometric thresholds were noted to be normal by VA standards on discharge.  His chief complaints included hearing loss.  There was a positive history of noise exposure as an aircraft mechanic, and post service history of noise exposure as a truck driver for 10 years, plus some work in construction.  He also had recreational noise exposure from car races.  Pure tone audiology results showed that the Veteran's right ear measured, 5 decibels, 15 decibels, 10 decibels, 20 decibels and 25 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, respectively.  His left ear measured 10 decibels, 10 decibels, 20 decibels, 25 decibels and 35 decibels, at the same respective frequencies.  His CNC scores were 100 percent in the right ear and 98 percent in the left ear.  The diagnosis was normal hearing by VA standards bilaterally.  An addendum opinion was added in November 2010 confirming that the claims file was reviewed and noted that given the normal hearing bilaterally on discharge from service and no evidence of a significant shift in hearing between induction and discharge, there was no hearing loss caused by or as a result of military noise exposure.  The examiner again stressed that the Veteran does not have hearing loss disability at present.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a grant of service- connection for bilateral hearing loss.  The Board finds the Veteran is competent and credible to report acoustic trauma during service, and the Board concedes that such trauma from exposure to jet engine noise took place.  That said, however, the claims for service connection for bilateral hearing loss must be denied.

Simply put, the evidence of record does not show that the Veteran currently has a hearing loss disability.  The most recent audiology results of March 2010 show the absence of a hearing loss in either ear so severe as to qualify as a disability for compensation purposes under the criteria of 38 C.F.R. § 3.385.  This report does not show an auditory threshold in any of the frequencies of 40 decibels or greater, nor are there three or more of the above described frequencies shown to be of 26 decibels or greater.  Finally, this report reflects that speech recognition in either ear is above 94 percent, specifically measuring at 100 percent in the right ear and 98 percent in the left ear.  With no showing of current hearing loss disability, service connection is not warranted.  

While the June 2005 VA audiological examination showed some left ear hearing loss (with 40 decibels recorded at 4000 Hertz), and the private audiological report also suggested the presence of hearing loss in the left ear (with word recognition of 92 percent shown), such hearing loss appears to have been temporary as the March 2010 VA examination (and November 2010 addendum) showed normal audiological findings for the left ear.  Furthermore, even when the hearing loss was noted in June 2005, the examiner determined that his hearing loss was less than likely related to his acoustic trauma in service, given that his audiology findings were normal on discharge from service and the left ear's mild high frequency hearing loss could easily have been caused by his post service noise exposure including 26 years supervising repairs for farm equipment.  

The right ear has repeatedly shown no evidence of hearing loss disability for VA purposes, both in service and post service, thus service connection is not warranted for this ear.  

In sum, to qualify as a disability for VA benefits purposes, impaired hearing will only be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Presently, the VA criteria for a hearing loss disability are not met in either ear.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

In this matter there is no current hearing loss disability in either ear, thus service connection is not warranted for bilateral hearing loss, even with conceding that he sustained acoustic trauma in service.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss for the reasons described above.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


